Citation Nr: 1203873	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-29 977	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The Veteran served on active duty from January 1970 to May 1972, including service in the Republic of Vietnam from August 1971 to April 1972.  He died in February 2009.  The appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Milwaukee, Wisconsin VA Regional Office.  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.  In September 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  Additional evidence was submitted after the hearing accompanied by a waiver of RO consideration. 


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era, and by virtue of such service is presumed to have been exposed to herbicides.

2.  It is reasonably shown that coronary artery disease (which is an ischemic heart disease) caused or contributed to cause the Veteran's death; ischemic heart disease is a listed disease associated with exposure to herbicides.  


CONCLUSION OF LAW

The Veteran's cardiovascular (ischemic heart) disease is presumed to have been incurred in service; service connection for the cause of his death is warranted.  38 U.S.C.A. §§ 1101, 1110, 1116, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  


Legal Criteria, Factual Background, and Analysis

Dependency and Indemnity Compensation is warranted when a veteran dies due to a service connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service connection is warranted for disability due to disease or injury that was incurred or aggravated in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain diseases (among them ischemic heart disease) may be service-connected on a presumptive basis (as due to exposure to herbicides) if manifested in a veteran who served in Vietnam during the Vietnam Era.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 3.309(e).  

The appellant contends that the Veteran's death was caused by his service-connected disabilities and the constant pain and physical stress they caused him, leading to a heart condition of which he was unaware.  She alternately contends that the cause of his death was ischemic heart disease for which presumptive service connection is warranted. 

The Veteran's DD 214 Form reflects that he served in Vietnam.  That fact is not in dispute.  
The Veteran's service connected disabilities at the time of his death included: cervical spinal stenosis, rated 40 percent; depression, rated 30 percent; cervical radiculopathy of the each upper extremity, rated 20 percent, each; and migraine headaches, rated 10 percent.  The combined disability rating was 80 percent.  

The Veteran's death certificate shows that the immediate cause of death was hypertensive cardiovascular disease.  Other significant conditions cited as contributing to death but not resulting in the underlying cause of death included cervical spinal stenosis and depression.

VA records from January 2002 through January 2009 are silent for any treatment for cardiovascular disease.  On June 2006 treatment, a cardiovascular examination was negative.  On February 2008 treatment, examination of the heart revealed regular rhythm with normal first and second heart sounds with no gallops, clicks, rubs, or murmurs.  On August 2008 treatment, the heart showed regular rhythm with normal first and second heart sounds with no gallops, clicks, murmurs, or rubs.  There are no further treatment records regarding physical ailments.

In a November 2009 statement, the appellant noted that since she first met the Veteran in 2000, he had lived in constant pain due to neck problems and migraine headaches.  She stated that she "saw his pain wear him down".  She stated that her husband's death came as a shock to her, yet she "could hardly be too surprised" due to the pain which "had taken a bitter toll on him".  She contended that the Veteran's "heart gave out because of the constant stress of high levels of pain, directly related to his service-connected disabilities".

On May 2010 VA records review and medical opinion, a VA examiner reviewed the Veteran's medical records and various textbooks for acute injuries, emergency medicine and trauma, rheumatology, biomechanics, neuroscience, neuropsychiatry, and cardiology, and opined that "it is less as likely as not" that the Veteran's death was related to his service connected conditions of cervical spinal stenosis and/or depression.  The physician noted that while the Veteran's service-connected conditions may have limited his mobility and curtailed his physical activities, "they are not considered as conditions that would have directly physically and medically contributed to the end result of causing death such as cardiac arrest, pulmonary arrest or brain death."  The physician stated that, in studying forensic pathology and medicine, there are only three immediate causes of death that should be listed on a death certificate, though there may be a multitude of contributory causes: cardiac arrest (the heart stops), pulmonary arrest with cardiac arrest (the mechanical action of breathing stopped thus stopping the heart), or the ceasing of cerebral activity (brain death).

At the September 2011 Travel Board hearing, the appellant noted that the Veteran served in Vietnam.  She believed his health failed due to his service-connected disabilities which caused severe pain radiating from the spinal column across the neck and between the shoulder blades.   She testified that the cause of the Veteran's death, hypertensive cardiovascular disease, was determined by autopsy.

A February 2009 report of autopsy examination (submitted in October 2011 with a waiver of RO consideration) indicated that the heart appeared normally formed, the pericardium was intact, there was no fibrosis or effusion, and the epicardium was unremarkable without petechiae.  The coronary arteries were normally configured with moderate atherosclerosis with up to 50% occlusion of the left anterior descending, right, and left main coronary arteries and 25% occlusion of the left circumflex coronary artery.  The valves of the heart and great vessels were unremarkable.  There was no dilatation or endocardial fibrosis.  There was circumferential left ventricular hypertrophy of the heart to 1.8 centimeters.  Sections of the myocardium were brown without fibrosis or discoloration.  The aorta was intact with mild atherosclerosis.  The final autopsy data summary indicated hypertensive cardiovascular disease with left ventricular hypertrophy of the heart to 1.8 centimeters, nephrosclerosis of the kidneys, moderate coronary atherosclerosis.   The forensic pathologist opined that the cause of death was from hypertensive cardiovascular disease.  

In an April 2009 report of the coroner's forensic pathologist (likewise submitted in October 2011 with a waiver of RO consideration), the immediate cause of the Veteran's death was cited as hypertensive cardiovascular disease.  No secondary causes or other significant conditions contributing to death but not related to the terminal condition were cited.  The conclusions were based on the autopsy findings, toxicology report, and coroner's investigation.

In an October 2011 medical opinion letter (also submitted with a waiver of RO consideration), Dr. "C.O.", a family practitioner of 25 years, reviewed the Veteran's autopsy report and noted that the Veteran died suddenly at his home at age 56.  Dr. C.O. noted that the Veteran's major medical problems were chronic neck pain from spinal stenosis and mild depression.  Dr. C.O. noted, "As far as I am aware [the Veteran] had no preceding history of heart problems, nor was he being treated for any heart risk factor medical problems.  The only significant finding on the autopsy was 50% blockage of his left main, his right, and his left anterior descending coronary arteries.  There was mild dilatation of the left ventricle."  Dr. C.O. opined, "The only reasonable cause of death would have been an acute coronary event.  Without there being any hemorrhage this would be an ischemic event."  Dr. C.O. noted that "the difference between hypertensive heart disease and ischemic heart disease is more of semantics than clinical differences" and recommended that "the death certificate be either changed or updated to include ischemic heart disease as a cause of death."

The record includes both evidence that tends to support the appellant's claim and evidence that is against her claim.  In that regard, the Board notes initially that the opinion by the May 2010 VA reviewing examiner (sought to address the medical question presented as to whether the Veteran's death was related to his service-connected disabilities) did not address the possibility of ischemic heart disease as a potential cause of the Veteran's death.  Therefore, it is inadequate.  

The questions presented in this matter are medical in nature, and require medical expertise.  See Jandreau v. Nicholson, 492 F 3d 1372, 1377 (Fed. Cir. 2007).  The medical opinion evidence in the matter accompanied by the most detailed and relevant explanation of rationale, with citation to clinical data is the report of Dr. C.O., the private family practitioner.  He opined that the only reasonable cause of the Veteran's death would have been an acute coronary event which, without any hemorrhage, would be an ischemic event, and that the death certificate should be either changed or updated to include ischemic heart disease as a cause of death.  The Board finds no reason to reject, but is persuaded by, that opinion.  It is accompanied by an explanation of rationale that cites to factual data.  The autopsy report clearly shows that the Veteran had coronary artery disease (which is included in the definition of ischemic heart disease; see 38 C.F.R. § 3.309(3)).  

As the record reasonably shows that ischemic heart disease was a cause of the Veteran's death, and because he was entitled to a presumption of service connection for ischemic heart disease, service connection for the cause of his death is warranted.   


ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


